Citation Nr: 0100052	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, and received the Purple Heart Medal for injuries 
sustained in combat.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefit sought on appeal. 

The Board notes that the October 1998 rating decision on 
appeal also denied the veteran's claim for service connection 
for a disability involving the back, right hip, and right leg 
as secondary to a service-connected shell fragment wound of 
the right buttock, as well as his claim for service 
connection for a skin condition as secondary to PTSD.  The 
veteran disagreed with each of those decisions, which were 
listed in the statement of the case of August 1999.  However, 
in his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran expressed a desire to limit his appeal only to the 
issue involving service connection for PTSD.  Therefore, the 
other two issues involving secondary service connection have 
been withdrawn and are not before the Board at this time.  
38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran has been shown to have a generalized anxiety 
disorder and not PTSD. 





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD as a 
result of his Army service in Vietnam.  He maintains that he 
was involved in combat operations against an enemy force and 
sustained a shell fragment wound in his right buttock.  
Therefore, service connection for PTSD has been requested. 

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a claim such as 
this because the claim was pending on the date of enactment 
of the new law.  Changes potentially relevant to the claim 
include a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  

In this case, the Board is satisfied that all necessary 
assistance by VA has been provided.  The veteran has been 
afforded two recent VA psychiatric examinations in connection 
with this claim, both of which included a review of the 
veteran's claims file.  In addition, all relevant evidence 
has been obtained and fully discussed in the statement of the 
case issued in August 1999.  The RO also has informed the 
veteran of the evidence necessary to establish service 
connection for PTSD.  Thus, it appears that all relevant 
facts have been properly and sufficiently developed as 
contemplated by the applicable law, and the Board may proceed 
to adjudicate this claim based on the evidence currently of 
record. 

The issue before the Board is whether the veteran suffers 
from PTSD as a result of service.  In general, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires the following three elements: [1] medical 
evidence establishing a diagnosis of the disorder; [2] 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and [3] a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the instant case, the record contains credible supporting 
evidence that the veteran was indeed exposed to significant 
stressors while serving in Vietnam.  Service records shows 
that he was awarded the Purple Heart Metal for injuries 
received in combat, as well as the Army Commendation Medal 
with V Device for heroism in connection with military 
operations against a hostile force in Vietnam.  Service 
connection has also been established for a shell fragment 
wound of the right buttock. 

The question remains, however, whether the veteran currently 
suffers from PTSD.  Service medical records make no reference 
to any psychiatric problems.  

A February 1998 statement from Sam Stieglitz MD., a 
dermatologist, indicated that the veteran had neurodermatitis 
and that the condition could be due to stress including post 
traumatic disorder.

In April 1998, the veteran underwent a VA psychiatric 
examination to determine whether he suffers from PTSD as a 
result of service.  A report from that examination documents 
the veteran's history since he entered service in 1967.  
During the interview, the veteran discussed several inservice 
stressors from Vietnam, including situations in which he came 
under enemy attack.  He indicated that he was never aware of 
any emotional problems until recently when he saw a private 
physician who attributed his skin condition to emotional 
problems.  The examiner related that the veteran's content of 
thought indicated occasional dreams about situations in 
Vietnam, which would relate to some incident that happened 
there.  But otherwise presenting very little other facts 
considering the condition of PTSD.  The veteran seemed to 
relate more to a generalized type of anxiety.  Based on the 
interview, as well as findings from mental status 
examination, the examiner concluded with an Axis I diagnosis 
of generalized anxiety disorder, mild.  The examiner stated 
that, other than occasional nightmares, the veteran showed no 
signs of PTSD.

In June 1998, the veteran underwent a psychiatric evaluation 
by James W. Conn, M.D.  A report of that examination does not 
indicate that Dr. Conn reviewed the veteran's claim file, nor 
was a psychological evaluation performed.  Dr. Conn provided 
an Axis I diagnosis of PTSD, with no supporting rationale 
offered.  

A therapist at the Vet Center submitted a February 1999 
letter, in response to the veteran's request for a statement 
in support of his claim for PTSD as a result of combat 
experiences in Vietnam.  The therapist explained that the 
veteran was first treated at the Vet Center in March 1998, 
where he reported depression, anxiety, a preoccupation with 
death, as well as flashbacks and nightmares about his Vietnam 
experience.  The therapist recorded the veteran's history, 
including combat experiences in Vietnam.  No mental status 
examination was administered.  The therapist did not provide 
any diagnosis to account for the veteran's psychiatric 
symptoms, but did note the report from Dr. Conn and his 
diagnosis of PTSD.  In addition, VA outpatient treatment 
reports contain a March 1998 entry which lists the veteran's 
complaints of anxiety and depression.  The provisional 
diagnoses were anxiety and rule out PTSD. 

At a VA psychiatric examination in July 1999, the examiner 
indicated that he had reviewed the claims file and noted that 
the veteran had been awarded the Purple Heart Metal for 
injuries received in combat.  During the interview, the 
veteran indicated that he had not been employed since a work-
related back injury, and was in receipt of Social Security 
Administration benefits as a result thereof.  Much of the 
interview involved discussion of the veteran's twelve year 
history of scabies, which had been misdiagnosed until 
recently.  The veteran described stress due to a fear of 
death.  Upon further questioning, he related this fear to 
scabies located on his arms and legs, which he believe 
"would eat him alive."  He indicated that his ex-wife 
refused to allow their children to visit him when scabies was 
first identified.  He expressed anger due to the fact that 
"12 years of his life were wasted because of this 
misdiagnosis."  He related a suicide attempt two years 
prior, again, due to his concern with his scabies.  

A mental status examination revealed no significant findings.  
The veteran related that he used to have flashbacks, but in 
describing them he reported dreams and no incidents of waking 
flashbacks.  Based on the foregoing, the examiner provided an 
Axis I diagnosis of generalized anxiety disorder.  Under Axis 
IV, for psychosocial stressors, the examiner listed 
"exposure to combat" and "difficult divorce."  In 
declining to provide a PTSD diagnosis, the examiner stated 
that he had reviewed the veteran's claims file, including 
therapy reports listing symptoms associated with PTSD.  The 
examiner commented, however, that the veteran's presentation 
did not suggest those types of symptoms.  Instead, he 
appeared to have an anxiety disorder as a result of scabies 
which had been misdiagnosed and mistreated for the past ten 
to twelve years.  Although he did not attribute to veteran's 
anxiety to service, the examiner recognized that the veteran 
had served his country well and had been exposed to very 
traumatic situations while serving in Vietnam.  

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  While the 
veteran has psychiatric problems, the preponderance of the 
evidence is against a finding that he has PTSD.  Instead, the 
evidence reflects that his symptoms are related to a 
generalized anxiety disorder.  The Board has considered the 
letter submitted by the veteran's therapist at the Vet Center 
which lists symptoms related to his Vietnam service and 
refers to the diagnosis provided by Dr. Conn.  However, no 
independent diagnosis of PTSD was provided and it is not 
clear that a therapist would be competent to provide such a 
diagnosis.  The 



Board also considered the March 1998 VA outpatient treatment 
report which noted that the veteran suffered from anxiety, 
and that PTSD was to be ruled out.  Again, however, no PTSD 
diagnosis was provided.  

In fact, the record reveals that Dr. Conn is the only medical 
professional who attributed the veteran's psychiatric 
problems to PTSD.  Dr. Conn's opinion, however, does not 
appear to be based on a review of the veteran's claims file.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran); see also Black v. Brown, 5 Vet. App. 177, 
180 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999).  The Board also stresses that Dr. Conn 
offered no supporting rationale and reported that no 
psychiatric evaluation was performed.  Under these 
circumstances, Dr. Conn's opinion that the veteran suffers 
from PTSD is of limited probative value.

In contrast, opinions provided in the VA examination reports 
of April 1998 and July 1999 were based on a thorough review 
of the entire claims file.  As noted, each examiner indicated 
that the veteran's psychiatric problems were not due to PTSD.  
Rather, they attributed his problems to a generalized anxiety 
disorder.  At the April 1998 examination, for example, the 
veteran specifically stated that he had not noticed any 
emotional problems until recently when he was diagnosed with 
a skin condition.  The examiner also commented that the 
veteran had not been bothered by any excessive problems 
related to Vietnam other than occasional nightmares.  When 
examined in July 1999, moreover, the examiner determined that 
the bulk of the veteran's problems were related to a 
diagnosis of scabies which had been



misdiagnosed and not properly treated for the past 10-12 
years, long after service.  Although the examiner listed 
"exposure to combat" under Axis IV, he clearly attributed 
the veteran's generalized anxiety disorder to his nonservice-
connected skin condition.  Since these opinions were provided 
following a review of the claims file and supported by sound 
rationale, the Board finds that there are of significantly 
greater probative value than Dr. Conn's report.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Finally, the Board has considered the veteran's own written 
statements that he currently suffers from PTSD as a result of 
service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of PTSD, his lay 
statements are of no probative value.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Accordingly, PTSD was not incurred in or aggravated by 
service.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

